17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 1 of 8




                    /s/ Denise Vidal Montilla
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 2 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 3 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 4 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 5 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 6 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 7 of 8
17-11524-shl   Doc 83   Filed 05/27/20 Entered 05/27/20 19:38:02   Main Document
                                      Pg 8 of 8
